Citation Nr: 0934371	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  04-00 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from May 1981 to August 2001.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 decision by the 
RO which, in part, denied service connection for MS.  In 
September 2005, a hearing was held at the RO before the a 
member of the Board.  The Board remanded the issue on appeal 
for additional development in May 2006.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Veteran is not shown to have multiple sclerosis at 
present.  


CONCLUSION OF LAW

The Veteran does not have multiple sclerosis due to disease 
or injury which was incurred in or aggravated by service, nor 
may any claimed disability be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in March 2002, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service or within any applicable presumptive period 
subsequent to discharge from service, of what evidence was 
necessary to establish service connection, and why the 
current evidence was insufficient to award the benefits 
sought.  

The Veteran's service treatment records and all VA and 
private medical records identified by him have been obtained 
and associated with the claims file.  The Veteran testified 
at a hearing at the RO before a member of the Board in 
September 2005, and was examined by VA twice during the 
pendency of this appeal.  38 C.F.R. § 3.159(c) (4).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained in this 
case were adequate and were predicated on a review of the 
claims folder and the medical records contained therein.  The 
reports included a description of the history of the 
Veteran's symptomatology regarding the disability at issue, 
and a discussion and analysis of all clinical and diagnostic 
findings.  

Regarding the September 2005 hearing, the Veteran was advised 
by letter dated in July 2009, that the Board member who 
conducted that hearing was no longer at the Board.  The 
Veteran was offered an opportunity for another hearing and 
was advised that if he did not respond within 30 days, the 
Board would assume that he did not want another hearing and 
that his appeal would be adjudicated.  No further 
correspondence has been received from the Veteran.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or further hearing 
concerning the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); see also Shinseki v. 
Sanders/Simmons, 129 S.Ct 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the United States 
Court of Appeals for Veterans Claims (Court) to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issue to 
be decided herein is available and not part of the claims 
file.  See Mayfield III.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
multiple sclerosis is manifested to a degree of 10 percent or 
more within seven years from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disorder during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The Veteran contends, in essence, that he had neurological 
symptoms and diagnostic findings consistent with multiple 
sclerosis (MS) in service and believes that service 
connection should be established for MS at this time.  

A review of the service treatment records showed that the 
Veteran was evaluated for multiple unexplained symptoms, 
including dysesthesias and paresthesias of the upper and 
lower extremities in service.  Although most of the 
diagnostic studies were within normal limits, a spinal tap 
was positive for oligoclonal banding and increased protein, 
suggestive of a demyelinating disease, possibly MS.  (See 
March 1999 clinical note).  

On VA neurological examination in March 2002, the examiner 
indicated that the claims file was reviewed and included a 
description of the Veteran's symptoms and medical history.  
Other than some mild ataxia and balance disturbance, all 
neurological findings were essentially normal.  The examiner 
noted that while the Veteran had some abnormal oligoclonal 
banding on spinal fluid testing and a history of symptoms 
often associated with MS, the Veteran reported that most of 
his symptoms had since resolved, except for some numbness and 
tingling, and that MRIs of the Veteran brain and neck region 
were normal.  The diagnosis was possible MS, and the examiner 
indicated that the Veteran should be followed over time to 
see if more definitive evidence of a neurologic disease, such 
as MS, became evident.  

The evidentiary record includes numerous private medical 
records showing treatment for various maladies from 2003 to 
2008.  The Veteran was evaluated for possible demyelinating 
disease on several occasions in 2003.  However, all 
diagnostic studies were essentially within normal limits.  An 
MRI brain scan in June 2003 was normal.  Likewise, an MRI of 
the cervical spine at that time revealed mild degenerative 
disc disease without spinal cord or nerve root compression, 
and no evidence of intrinsic cord lesions.  A neurologist's 
report in September 2003, indicated that despite extensive 
evaluations, the etiology of the Veteran's symptoms was not 
clear and that the significance of the diagnostic findings 
was uncertain.  He noted that there had been no progression 
of the Veteran's symptoms or any change in the character, 
severity, or duration of his episodes.  The assessment was 
stereotypic episodes of patchy sensory changes.  

At the direction of the Board remand in May 2006, the Veteran 
was afforded a VA neurological examination in December 2006 
to determine whether he had MS at present which was related 
to military service.  The examiner indicated that the claims 
file was reviewed and included a detailed description of the 
Veteran's complaints and medical history, and a discussion of 
all pertinent clinical and diagnostic findings of record.  
The examiner indicated that the Veteran's positive Romberg 
was likely related to a peripheral neuropathy and that it was 
not, at this point, consistent with MS.  The examiner 
concluded that there was insufficient evidence to confirm a 
diagnosis of MS at this time.  He noted that the Veteran's 
symptoms, which had their onset in service, were not 
overwhelming for MS, and that MRIs had not been positive.  He 
indicated that while elevated CSF protein and CSF oligoclonal 
bands can be seen in MS, they are non-specific for MS.  
Further, with a negative MRI of the brain and C-spine, the 
laboratory studies were not considered diagnostic of MS.  
However, he indicated that should future MRIs reveal 
demyelinating lesions, it must be considered that the 
original onset of symptoms suggestive of MS would have dated 
back to service.  In an addendum report, dated in March 2009, 
the VA examiner indicated that he reviewed the additional 
private medical reports, and that they did not include any 
additional probative information that would change his 
assessment of Veteran's current medical status.  

In this case, there is no competent medical evidence of 
record which shows, with any degree of medical certainty, 
that the Veteran has MS or any other neurological disability 
at present which is related to service.  While it is evident 
that the Veteran's neurological symptoms began in service, 
all diagnostic and clinical tests to date, have failed to 
reveal a clear diagnosis or etiology.  

The Board finds that the December 2006 VA neurological 
examination and the examiner's assessment of the Veteran's 
symptomatology was comprehensive and adequate.  The 
examiner's opinion was based on a longitudinal review of the 
entire record, including the post-service private medical 
reports, and included a discussion of all relevant facts.  
The examiner offered a rational and plausible explanation for 
concluding that the Veteran does not have MS at present.  See 
Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.)  Furthermore, the Veteran has 
presented no competent medical evidence to dispute the VA 
opinion.  

While the Veteran may believe that he has MS at present which 
is related to service, he has not presented any competent 
medical evidence to support that assertion.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  While the Veteran is 
competent to relate that he experienced symptoms in service, 
he is not a medical professional competent to offer an 
opinion as to the nature or etiology of any current claimed 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony 
is not competent to establish, and therefore not probative 
of, a medical nexus).  Direct service connection requires a 
finding that there is a current disability that has a 
definite relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

While the Veteran's contentions have been carefully and 
sympathetically considered, his assertion that he has MS at 
present is outweighed by the absence of a confirmed diagnosis 
based on competent medical evidence.  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  While the Veteran 
was treated for neurological symptomatology which is commonly 
associated with multiple sclerosis in service and subsequent 
thereto, the competent evidence of record does not 
demonstrate a current disability.  Inasmuch as there is no 
evidence of MS at present, the record affords no basis to 
grant service connection.  Brammer, 3 Vet. App. at 223 
(1992).  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue on appeal.  Therefore, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for multiple sclerosis is denied.  




____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


